Opinion issued December 12, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00678-CV
                            ———————————
                 IN RE ANDRE OMAR WARREN, Appellant



                    On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-38045


                          MEMORANDUM OPINION

      Appellant, Andre Omar Warren, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). Appellant’s brief was first due on October 18, 2019. After

being notified that this appeal was subject to dismissal, appellant did not
                                         1
adequately respond. See TEX. R. APP. P. 38.8(a)(1) (authorizing dismissal for

failure to file brief), 42.3(b) (allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                           2